FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                     UNITED STATES COURT OF APPEALS April 30, 2020
                                                                Christopher M. Wolpert
                                    TENTH CIRCUIT                   Clerk of Court



 ERIC ADAMS,

          Petitioner - Appellant,

 v.                                                     No. 20-1024
                                            (D.C. No. 1:19-CV-01226-LTB-GPG)
 MATEVOUSIAN, Warden,                                    (D. Colo.)

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.



      After examining the appellant’s brief and the appellate record, this panel

has determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Eric Adams appeals the district court’s denial of his Federal Rule of Civil

Procedure 60(b)(1) motion for relief from judgment. In his Rule 60(b)(1) motion,


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Adams asserts the district court mistakenly denied his 28 U.S.C. § 2241 petition.

Both Adams’s Rule 60(b)(1) motion and this appeal from the denial thereof are

patently frivolous. As this court made clear in affirming the district court’s

denial of Adams’s § 2241 petition, Adams cannot challenge the location of his

confinement in a § 2241 petition. Adams v. Matevousian, 787 F. App’x 541, 541

(10th Cir. 2019); see also Palma-Salazar v. Davis, 677 F.3d 1031, 1034-37 (10th

Cir. 2012) (holding, as a matter of binding Tenth Circuit precedent, that claims

challenging the location of confinement cannot be brought in a § 2241 petition).

As these authorities make clear, the district court did not make a mistake of law

when it dismissed Adams’s original § 2241 petition and, therefore, the district

court did not abuse its discretion in denying Adams’s Rule 60(b)(1) motion. See

The Tool Box, Inc. v. Ogden City Corp., 419 F.3d 1084, 1087 (10th Cir. 2005)

(holding that a district court’s denial of a Rule 60(b)(1) motion is reviewed for

abuse of discretion).

      This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and

AFFIRMS the order of the district court denying Adams’s Rule 60(b)(1) motion.

Given this court’s affirmance of the district court’s order, Adams’s “Motion that

the Appeals Court determine Appellants [sic] Appeal on its Merits” is DENIED

as moot. Finally, because Adams has not shown “the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issue[] raised on


                                         -2-
appeal,” his request to proceed on appeal in form pauperis is DENIED. See

DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). Accordingly,

Adams is ordered to immediately remit the full amount of the appellate filing fee.

                                         ENTERED FOR THE COURT


                                         Michael R. Murphy
                                         Circuit Judge




                                        -3-